IN THE UNITED STATES DISTRICT COURP
FOR THE DISTRICT OF NEW JERSEY
CAMDEN VICINAGE

 

DNITED STATES OF AMERICA, Case No. 19-mj-1069 (AMD)
Vv.

JAMES THIEL

 

ORDER SCHEDULING A DETENTION HEARING

 

A detention hearing having been scheduled for August 20,
2019, and defense counsel having requested an adjournment [D.T. 11];
and for good cause shown:

IT IS on this 20th day of August 20193,

ORDERED that a detention hearing in this case is scheduled
as follows:

{a) Place: Mitchell H. Cohen U.S. Courthouse, 4 and
Cooper Streets, Camden, New Jersey;

(b) Courtroom 3C;

(c) Date and Time: August 30, 2019 at 2:00 P.M.

IT IS ORDERED: Pending the hearing and further Order of
the Court, the Defendant is to be detained in the custody of the
United States Marshal or any other authorized officer. The custodian
must bring the Defendant to the hearing at the time, date and place

set forth above.

 

ANN MARHLE DONTO
UNITED ISTATES MAGISTRATE JUDGE
